Citation Nr: 0612280	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Basic entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran was in a missing status and entitled to pay for 
recognized guerilla service from November 17, 1942 to March 
28, 1945; and had recognized guerilla service from March 29, 
1945 to April 1, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claims.

2.  The death certificate shows that the veteran died in 
November 1992, at the age of 74; the immediate cause of death 
was undetermined; he died at home and there is no indication 
of an autopsy.  

3.  The veteran's medical history included a cerebrovascular 
accident and ischemic heart disease, which were not diagnosed 
until decades post-service, and there is no competent 
evidence that suggests a link between cerebrovascular or 
cardiovascular disease and any incident of service.

4.  At the time of the veteran's death, there was no 
disability for which service connection had been established.  

5.  The preponderance of the competent medical evidence shows 
that a service-connected disability did not cause or 
contribute to cause the veteran's death.  

6.  There was no claim pending at the time of the veteran's 
death in 1992; the appellant's claim for accrued benefits was 
received on August 8, 2003.  

7.  The decedent veteran had recognized guerilla service 
only.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).  

2.  There is no legal entitlement to accrued benefits.  
38 U.S.C.A. §§ 5121, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.1000 (2005).  

3.  Basic eligibility for VA non-service-connected pension 
benefits is not warranted.  38 U.S.C.A. §§  101(2), 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. §§3.159(b) (2005).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record: (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In addition, VA must ask the claimant to provide any evidence 
in her possession that pertains to the claim in accordance 
with 38 C.F.R. §§3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable 
decision on the claim by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd 
on other grounds No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  

In an August 2003 letter in the present case, the RO informed 
the appellant of VA's duties to notify and to assist her in 
her claims.  This letter was furnished to the appellant 
before the RO's initial denial of the claims in December 
2003.  It specifically asked her to tell the RO about "any" 
records that might support her claim.  It provided the 
content-complying notice to which she was entitled.  
Pelegrini, 18 Vet. App. at 122.  VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Consequently, the Board finds that the notice 
requirements of VCAA have been met.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the issues on appeal must be readjudicated ab initio to 
satisfy the requirements of the VCAA.  

The August 2003 letter, along with the December 2003 rating 
action and cover letter, a March 2004 RO letter, and the May 
2004 statement of the case (SOC), notified the appellant of 
reasons for the RO decisions, as well as the status of the 
evidence as it was developed and of the need for 
substantiating evidence from her.  Further, she had an 
opportunity to respond before the RO readjudicated her claim.  
Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  The appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA and thus VA essentially cured any error in 
the timing or content of notice.  See Mayfield, supra.  

The August 2003 letter also notified the appellant that the 
RO would make reasonable efforts to help her obtain necessary 
evidence with regard to both of the issues on appeal but that 
she must provide enough information so that the agency could 
request the relevant records.  The RO specifically asked the 
appellant to identify the veteran's care givers and to 
complete releases for information from them.  However, the 
appellant did not respond or otherwise cooperate with the 
RO's request and attempt to assist her in developing 
evidence.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  As noted above, the appellant did not respond to 
the RO request to identify care givers and complete releases 
for their records.  In her January 2004 letter, she wrote 
that to dig deeper and deeper for documents would only be an 
exercise in futility.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Further, the appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, she has not asserted 
that the case requires further development or action under 
VCAA or its implementing regulations.  No underlying cause of 
death was listed on the veteran's death certificate.  He was 
not service-connected for any disease or disability during 
his lifetime.  There is medical evidence of cerebrovascular 
and cardiovascular diseases but, in the absence of any 
medical evidence of any of the veteran's significant 
disabilities until decades post-service and with no competent 
evidence of a link between any of these diseases and service, 
there is no duty to provide a medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(2002).

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service Connection for the Cause of the Veteran's Death

Criteria

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2005); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Cerebrovascular and cardiovascular disease may be presumed to 
have been incurred during active military service if they are 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C. § 5107 (West 2002).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102 (2005).  When a claimant seeks 
benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background and Analysis

The death certificate shows that the veteran died in November 
1992, at the age of 74.  The immediate cause of death was 
undetermined and no diseases were listed.  He died at home 
and there is no indication of an autopsy.  In its August 2003 
letter, the RO asked the appellant to have the doctor who 
completed the death certificate  provide bases, reasons and 
rationale for the cause of death, as well as treatment 
information.  The appellant did not provide the requested 
information or releases for VA to obtain the information.  

The claims file does contain records from an August 1992 
hospitalization.  They show that the veteran had a 
cerebrovascular accident, left middle cerebral artery, 
thrombotic, and ischemic heart disease.  There was nothing 
more that the hospital could do for him so he was discharged 
to his home.  

The only service record found was an Affidavit for Philippine 
Army Personnel, dated in April 1946.  It summarized the 
veteran's service.  It showed an episode of malaria in April 
1945 and reported that there was no permanent disability.  

There was no evidence of cerebroavascular or cardiovascular 
disease during service or within the first year following 
service.  Further, there is no competent medical opinion of 
record that suggests a nexus between cerebroavascular or 
cardiovascular disease and service.  

The earliest evidence of cerebrovascular or cardiovascular 
disease was recorded on the August 1992 private 
hospitalization, over 45 years after the veteran completed 
his recognized service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In the absence of any competent evidence of cerebrovascular 
or cardiovascular disease until many years after service, the 
Board must find that the preponderance of evidence is against 
the claim for service connection for the cause of the 
veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Accrued Benefits.  

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.1000 (2005); Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  In this case, the veteran did 
not have a claim pending at the time of his death.  Thus, 
there are no accrued benefits to pay.  

Further, a claim for accrued benefits must be filed within 
one year of the date of death.  38 U.S.C.A. § 5121(c) (West 
2002).  In this case, the veteran died in October 1992 and 
the claim was received more than ten years later, in August 
2003.  Consequently, the claim must also be denied because it 
was filed too late.  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to accrued benefits is denied.

Basic Entitlement to Death Pension Benefits  

Eligibility for VA benefits is governed by statute and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2005).  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2005).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2005).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Persons with service in 
the Philippine Commonwealth Army, USAFFE, including the 
recognized guerrillas, or service with the new Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to non-service-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  The laws and 
regulations restrict pension benefits to certain Philippine 
veterans.  38 U.S.C.A. § 107 (West 2002).  Pension benefits 
are provided by statute to regular Philippine Scouts who 
enlisted prior to October 6, 1945.  

The records show that the veteran had recognized guerilla 
service.  Under the cited legal authority, such service does 
not qualify for pension benefits.  Id.

The Board is cognizant of the recent judicial holding in 
Pelea v. Nicholson, 19 Vet. App. 296 (2005).  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
noted that there appeared to be a conflict between 38 C.F.R. 
§ 3.41, which states that, for Philippine service, "the 
period of active service will be from the date certified by 
the Armed Forces" and 38 C.F.R. § 3.203(a), which provides 
that a claimant may show service by submitting certain 
documents "without verification from the appropriate service 
department."  In light of Pelea, an appellant alleging valid 
service should be provided information as to what VA 
considers being "acceptable evidence" of qualifying military 
service, and should be notified of the reasons why the 
evidence he or she has submitted is or is not adequate for 
purposes of showing qualifying service. 

Because the Board has concluded that there is no disagreement 
with respect to the veteran's service, and such service does 
not establish eligibility for death pension benefits as a 
matter of law, the issue raised in Pelea is not applicable 
here.  As the law and not the evidence is dispositive on this 
issue, it must be denied because of the absence of legal 
merit.  Sabonis, supra.  











ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  

Basic entitlement to death pension benefits is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


